internal_revenue_service number release date index number ------------------------- ----------------------- ---------------------------------- in re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-124954-14 date september legend decedent year year dear ---------------- ------------------------- ------- ------- this letter responds to your authorized representative’s letter of date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate decedent’s generation-skipping_transfer gst_exemption to transfers to four trusts that were incorrectly treated as nontaxable for gst tax purposes the facts submitted and the representations made are as follows in year decedent made cash transfers to four trusts with gst tax potential decedent retained a tax professional to prepare his form_709 united_states gift and generation-skipping_transfer_tax return for year in preparing the form_709 the tax professional incorrectly reduced the amount of gst_exemption allocated to each transfer by the annual exclusion amount for year under sec_2503 decedent died in year it has been represented that decedent has sufficient gst_exemption available to allocate to the four transfers that were incorrectly treated as nontaxable for gst tax purposes law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2503 provides in part that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of sec_2503 be included in the total_amount_of_gifts made during such year plr-124954-14 sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual has gst_exemption amount which the individual or his executor can allocate to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year is equal to the basic exclusion amount under sec_2010 for such calendar_year sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an affirmative allocation of gst_exemption on a form_709 filed at any time on or before the due_date for timely filing within the meaning of sec_26_2632-1 of an amount that is less than but not equal to the value of the property transferred as reported on that return in accordance with the provisions of sec_26_2632-1 see sec_26_2632-1 example sec_26_2632-1 provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides that in the case of a direct_skip which is a nontaxable_gift the inclusion_ratio shall be zero sec_2642 provides that sec_2642 shall not apply to any transfer to a_trust for the benefit of an individual unless-- a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual plr-124954-14 sec_2642 provides that the term nontaxable_gift means any transfer of property to the extent such transfer is not treated as a taxable gift by reason of-- a sec_2503 taking into account the application of sec_2513 or b sec_2503 sec_2642 provides that the secretary will by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary will take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election will be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the deemed_allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-124954-14 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the personal_representatives are granted an extension of time of days from the date of this letter to allocate decedent’s gst_exemption to the portion of the transfers to the four trusts incorrectly treated as nontaxable for gst tax purposes the allocations will be effective as of the date of each transfer the allocations should be made on a supplemental form_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman chief branch passthroughs special industries enclosure copy for sec_6110 purposes
